Citation Nr: 0208380	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for scotomata, residuals of burns.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Service connection for "scattered scotom[a]ta, res[iduals] 
of burns," was granted by rating decision in March 1970.  A 
10 percent rating was assigned from September 5, 1969.   

In an April 2002 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
choroideremia on the basis that the choroideremia was 
aggravated by the service-connected eye condition.  This 
claim, in light of today's decision, is deemed moot.  


FINDINGS OF FACT

1.  The service-connected eye condition is manifested by 
visual acuity of 20/200 in the left and right eyes, and 
concentric contraction of field vision to 15 degrees but not 
to 5 degrees in the left and right eyes.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.
  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
the service-connected eye condition have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.84a, 
Diagnostic Codes 6080, 6081 (2001).

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Diagnostic Code 6081 provides a minimum 10 percent rating for 
unilateral, large or centrally located pathological scotoma.  
38 C.F.R. § 4.84a, Diagnostic Code 6081 (2001).  A note 
following this Diagnostic Code indicates that this disability 
is to be rated on the loss of central visual acuity or 
impairment of field vision and is not to be combined with any 
other rating for visual impairment.  

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V (2001). 

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Those criteria, as 
applied to a bilateral disability, provide for a rating of 20 
percent with concentric contraction to 60 degrees but not to 
45 degrees, a rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees, a rating of 
50 percent with concentric contraction of 30 degrees but not 
to 15 degrees, and a rating of 70 percent with concentric 
contraction of 15 degrees but not to 5 degrees, and a rating 
of 100 percent with concentric contraction to 5 degrees.  
38 C.F.R. § 4.84a (2001).  

The Board notes that the methodology for calculating 
impairment of field of vision is contained in 38 C.F.R. 
§ 4.76a (2001).  The extent of contraction of visual field in 
each eye is determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a, Table 
III (2001). 

Although the veteran's disability may be rated under various 
diagnoses, the Rating Schedule instructs the evaluator to 
avoid pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2001).  The United States 
Court of Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

The veteran's original claim was addressed in a March 1970 
rating decision, which reviewed the service medical records 
and stated

This veteran was involved in an 
automobile accident on 2-1-69 and 
received multiple 2nd and 3rd degree body 
burns.  Ophthalmology consultation 
revealed pigmented macular degeneration.  
He had loss of vision except for light 
perception which progressively returned.  
His vision corrected to right 20/25 and 
left 20/30.  Visual fields consistently 
revealed scattered scotom[a]ta.  The 
deficits were felt to be due to a retinal 
pigmentary degeneration, secondary to 
burns both eyes.

Service connection was granted for "Scattered scotom[a]ta, 
res. of burns," and a 10 percent evaluation was assigned, 
effective September 5, 1969.

In a January 1994 statement, Dr. K.S., a specialist in 
diseases and surgery of the retina and vitreous, stated that 
the veteran had paramacular choroidal atrophy, in both eyes, 
recessive inheritance.   

In an August 1997 medical statement, Dr. R.R., the veteran's 
optometrist, stated that the veteran had presented for an 
examination with a primary complaint that his vision has 
decreased dramatically in the last few years.  Examination of 
the external eye, the cornea, the conjunctiva, lids, pupils, 
and lenses was unremarkable.  The back of the eye 
demonstrated widespread pigmentary disruption throughout the 
posterior pole in each eye sparing the macular area in the 
right but involving the macula in the left.  Visual acuity in 
July 1997 with glasses was 20/25 in the right eye minus a 
couple of letters and 20/70 in the left eye.  Dr. R.R. stated 
that the veteran had a hereditary pigmentary degeneration 
causing a significant decrease in side vision and night 
vision in each eye and a decrease in central vision in the 
left.      

In an August 1997 medical statement, Dr. M.G., a vitreo-
retinal specialist, stated that the veteran had complaints of 
decreased vision in both eyes gradually over the past several 
years.  The veteran had significant loss of peripheral vision 
and he had difficulties with night vision.  Examination 
revealed that visual acuity was 20/40 in the right eye and 
20/70 in the left eye.  The impression was choroideremia.  
Dr. M.G. indicated that this disorder was an X-linked 
recessive degeneration.    

In a November 1997 statement, Dr. R.R., an optometrist, 
stated that the veteran's vision dropped to 20/100 in the 
right eye and 20/80 in the left eye.   

A May 1998 VA examination report indicates that the veteran 
had a history of burns to his eyes secondary to a gas tank 
explosion which occurred when he was in service.  The veteran 
reported that he lost all sight after the accident; however, 
his sight slowly returned. 

Examination revealed that the pupils were equal, round, and 
reactive to light.  There was no afferent pupillary defect.  
There was no diplopia.  Definite visual field deficits were 
noted; the visual fields were severely constricted to both 
the IV4e Goldman target and the V5e target in the right eye 
and left eye.  The examiner noted that he performed the two 
isopters because of the greatly reduced vision and because of 
the constricted nature of the visual field with the smaller 
of the 2 isopters which was the #IV4e.  The examiner stated 
that he went to the higher isopter to see if the constriction 
was relative or absolute and it appeared to be relative as 
the field opened slightly with the larger visual field 
target.  Visual field studies showed a concentric contraction 
of 10.6 degrees in the left eye and 9.5 degrees in the right 
eye.  Entrance visual acuity was corrected at distance.  The 
right eye was 20/200 and the left eye was 20/200.  Corrected 
near visual acuity was less than 20/400.  There was no 
afferent pupillary defect noted.  There was no sign of 
corneal scarring or staining of the cornea.  There was 
parapapillary atrophy in both eyes.  In the posterior pole, 
there was large areas of retinal and retinal pigment 
epithelium atrophy with pigmentary clumping.  

The diagnosis was compound myopic astigmatism in both eyes 
and retinal findings consistent with the veteran's history 
that were probably attributable to the accident.  The 
examiner stated that the findings did not appear to be 
thermal injuries, but more traumatic injuries.  The examiner 
stated that the veteran was suffering from traumatic retinal 
scarring and perhaps subretinal bleeding which led to this 
scarring and retinal atrophy.  The examiner indicated that 
the veteran's reported history, specifically the report that 
he had good vision prior to the accident and poor vision 
after the accident, plus the fact that he reported he lost 
all sight immediately after the accident which slowly 
returned, was consistent with the findings and would indicate 
this was probably a traumatic event and was directly related 
to the accident.  The examiner stated that it was not related 
to the burns, but trauma associated with an explosion which 
could have caused subretinal bleeding and scarring, which led 
to his legal blindness or severely decreased visual acuity, 
and the severely constricted visual fields.  

In a November 1998 addendum to the May 1998 VA examination, 
the VA examiner stated that he reviewed the veteran's claims 
folder, the letter from the retinal specialist Dr. M.G., and 
his own examination findings from May 1998.  The examiner 
stated that in light of the review, he wished to change the 
conclusions and opinions.  The examiner concluded that the 
veteran's scotoma and retinal findings were secondary to the 
choroideremia, a congenital retinal degeneration.  The 
examiner stated that while the veteran's accident may have 
caused some additive damage to an already fragile retina, the 
majority of the visual difficulty was due to the direct 
degenerative effect of the hereditary retinal dystrophy.  The 
examiner stated that the hereditary retinal dystrophy was 
more than likely the cause of the service-connected scotoma.      

At a hearing before the RO in November 1999, the veteran 
stated that his eyes have slowly worsened over the years.  
(Hearing Transcript, hereinafter, Tr. 1).  The veteran stated 
that occasionally, he saw spots and that his eyes were 
getting worse distant-wise and from the sides.  Tr. 2.  

In a March 2000 statement, Dr. R.D., an optometrist, stated 
that upon the last examination of the veteran, it was 
confirmed that the veteran had paramacular choroidal atrophy.  
Dr. R.D. stated that the veteran's vision in the right eye 
was reduced to 20/60 and the vision in the left eye was 
reduced to 20/60.  Dr. R.D. stated that the veteran's 
peripheral vision would continue to worsen and his overall 
visual acuity would reduce in time.  Dr. R.D. stated that the 
veteran was involved in an auto accident in Vietnam in 1969.  
Dr. R.D. noted that at that time, the veteran was burned over 
80 percent of his body and eye damage was caused.  Dr. R.D. 
stated that this was a factor in the veteran's present visual 
condition.  

In March 2001, this matter was referred to a VA Medical 
Center for a medical opinion as set forth in VHA Directive 
10-95-040 and pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 
1991) and 38 C.F.R. § 20.901 (2001).  The Board requested an 
advisory opinion as to whether the veteran's pigmented 
macular degeneration or choroideremia which becomes manifest 
during service and whether the veteran's current visual 
deficits are attributable to either the hereditary macular 
degeneration or post-traumatic scarring and atrophy or both.  

In a February 2002 medical statement, Dr. M.M., the Chief of 
Ophthalmology at the VA Medical Center in Denver, Colorado, 
stated that on review of the veteran's medical records, it 
appeared that the veteran had a retinal/choroidal 
degeneration called choroideremia.  Dr. M.M. stated that this 
was an X-linked recessive inherited condition.  It was a 
progressive degeneration with no treatment.  Dr. M.M. noted 
that the veteran had been involved in a car accident in the 
service and he suffered 60 percent burns to his body 
including his face.  The vision that was noted at that time 
was light perception in both eyes.  He was noted at that time 
to have a pigmented macular degeneration.  Dr. M.M. indicated 
that the scotoma were also noted at that time although there 
were no formal visual fields available for review.  Dr. M.M. 
noted that the veteran's vision improved to 20/80 in both 
eyes and his best-corrected visual acuity was 20/25-1 in the 
right eye and 20/30-2 in the left eye.  The veteran noted 
gradual worsening of his vision and at the time of the 
examination in May 1998, his best corrected vision was 20/200 
in both eyes.  Dr. M.M. also noted that the veteran had 
visual field testing done in April 1998 and he reviewed those 
results as well.   

Dr. M.M. stated that the decreased vision around the time of 
the injury and the improvement afterwards was not consistent 
with the clinical course of a patient with choroideremia.  
Dr. M.M. stated that many times, patients would have blurred 
vision around the time of a severe injury that can be related 
to the injury, other medical conditions, medications they are 
receiving, or sedation medications.  Dr. M.M. noted that the 
records from the initial examinations were not provided for 
review.  Dr. M.M. stated that choroideremia was an X-linked 
recessive, diffuse, choroidal/retinal degeneration that was 
usually first seen between 10 and 20 years.  Symptoms include 
decreased night vision (night blindness), constricted visual 
fields, and decreased peripheral visions.  It caused gradual 
progressive loss of vision.  Dr. M.M. noted that the diffuse 
progressive atrophy began peripherally and spread centrally.  
Thus, the central macular function is preserved until very 
late in the course of the disease, around 60 years old.  Dr. 
M.M. stated that although the veteran's 
choroideremia/choroidal/retinal degeneration and scotoma were 
identified at the time of his automobile accident, the fact 
that his visual acuity improved to 20/25 and 20/30 range was 
not consistent with the degenerative process.  Dr. M.M. 
stated that the veteran's central vision remained good for 
many years and gradually deteriorated which was consistent 
with the clinical course of a patient with choroideremia.  
Dr. M.M. noted that the visual fields from April 1998 were 
consistent with the clinical course of a patient with 
choroideremia as well.    

Dr. M.M. concluded, based upon review of the medical records, 
that the veteran's current visual deficits including the 
scotoma and central visual acuity, were attributable to the 
choroideremia.  Dr. M.M. concluded that the post-traumatic 
scarring and the automobile injury did not contribute in any 
way to the veteran's current visual status.  Dr. M.M. 
concluded that the veteran's choroideremia was not caused, 
permanently worsened, or aggravated while in service.   


Analysis

Initial Matters:  Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In an August 1999 statement of the case and in the 
January 2000 and March 2000 supplemental statements of the 
case, the RO notified the veteran of the pertinent law and 
regulations.  The RO also informed the veteran what evidence 
was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examination in May 
1998 in order to determine the current severity of his 
disorder.  In September 1998, the VA examiner reviewed the 
veteran's medical records and rendered an addendum to the May 
1998 VA examination report.  In March 2001, the Board 
requested a medical opinion from a medical expert as to 
whether the veteran's current visual deficits were 
attributable to the service-connected scattered scotomata.  
This medical opinion was obtained and associated with the 
record in February 2002.     

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Discussion

Service connection for scattered scotomata as residuals of 
burns was established in March 1970.  The March 1970 rating 
decision indicates that the veteran's visual fields 
consistently revealed scattered scotomata and the deficits 
were felt to be due to a retinal pigmentary degeneration 
secondary to burns of both eyes.  The Board finds that the 
rating decision granted service connection for the retinal 
pathology, not just the scattered scotomata.  That 
determination as to service connection has been in effect 
more than 10 years, and is protected from severance except 
upon a showing of fraud or disqualifying service, neither of 
which is suggested here.  38 C.F.R. § 3.957 (2001).

Under Diagnostic Code 6081, a 10 percent rating is warranted 
for large or centrally located scotoma.  Diagnostic Code 6081 
also indicates that scotoma may be rated on loss of central 
visual acuity or impairment of visual field and this rating 
was not to be combined with any other rating for visual 
impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 6081, 
Note.   

The medical evidence of record shows that the veteran is 
experiencing a dramatic loss of visual acuity and visual 
field deficits due to the retinal/choroidal degeneration.  
Since the veteran's primary symptom is impairment of field 
vision, the service-connected scattered scotomata as a 
residual of burns should be rated under Diagnostic Code 6080, 
impairment of field vision.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6081 and 6080.   

According to Diagnostic Code 6080, a 70 percent evaluation is 
assigned for impairment of field vision with concentric 
contraction to 15 degrees, but not to 5 degrees, bilaterally.  
A 100 percent evaluation requires impairment of field vision 
with concentric contraction to 5 degrees, bilaterally.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable scheduler criteria, and finds 
that a 70 percent disability evaluation is warranted for the 
service-connected scattered scotomata as residuals of burns 
under Diagnostic Code 6080.  Field vision tests performed in 
1998 revealed that the veteran had concentric contraction of 
10.62 percent in the left eye and 9.5 percent in the right 
eye.  Under Diagnostic Code 6080, a 70 percent rating is 
warranted because the concentric contraction is less than 15 
degrees but not 5 degrees.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6080.  

There is no basis for assignment of a disability evaluation 
higher than 70 percent at this time since there is no 
evidence of impairment of field vision with concentric 
contraction to 5 degrees, bilaterally.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6080.   

The veteran's disorder may be rated, in the alternative, on 
the basis of loss of central visual acuity.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079, 6081.  Diagnostic 
Code 6080 indicates that impairment of field vision with 
concentric contraction of 15 degrees but not 5 degrees may be 
rated as 20/200 (6/60).  The Board also notes that upon VA 
examination in 1998, corrected visual acuity was 20/200 in 
the right and left eyes.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6075, a 70 percent 
rating is warranted when vision in one eye is 20/200 and 
vision in the other eye is 20/200.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6075.  Thus, the Board finds that if the 
veteran's scattered scotomata as residuals of burns is rated 
based upon loss of central visual acuity, a 70 percent 
evaluation is warranted under Diagnostic Code 6075.    

There is no basis for assignment of a higher evaluation under 
Diagnostic Code 6075 at this time because the veteran's 
impairment of central visual acuity is not worse than 20/200, 
bilaterally.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079. 

In summary, a 70 percent evaluation is warranted for the 
service-connected scotomata as residuals of burns under 
Diagnostic Code 6080, for the reasons and bases described 
above.  To that extent, the benefit sought on appeal is 
granted. 

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the March 2000 
supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the service-connected eye 
condition.  The RO concluded that this case did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected eye condition 
does not present an unusual or exceptional disability 
picture.  As discussed above, the veteran's eye condition is 
rated under Diagnostic Codes 6081 and 6080 for impairment of 
field vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  
The Board finds that the veteran's symptom of impairment of 
field vision is consistent with the criteria in the Rating 
Schedule.  The veteran's symptoms are normal manifestations 
of this disorder and such symptoms are contemplated under 
Diagnostic Code 6080.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1). 

There is no indication that the veteran has been hospitalized 
frequently for the eye condition.  Indeed, there is no 
evidence of any hospitalization.  

There is no evidence of record that the service-connected 
scotomata causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requites marked 
interference with employment, not simply interference.  The 
currently assigned 70 percent disability evaluation for the 
scotoma under Diagnostic Codes 6081 and 6080 is an 
acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and limits his efficiency in 
certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected scotomata as a 
residual of burns.    


ORDER

Entitlement to a 70 percent evaluation for the service-
connected eye condition is granted, subject to controlling 
regulations affecting the payment of monetary awards.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

